internal_revenue_service number release date index number ---------------------- ------------------------- ------------------------------------ in re ---------------------------------------------------- ----------------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- -------------------------- -------------------------------------- telephone number --------------------- refer reply to cc psi b04 plr-124603-15 date date legend decedent spouse date date date date trust a state state statute state statute probate_court dear ----------- ----------------------------------------------------------------------------------- ----------------------------------------------------------------------------------- ----------------------------------------------------------------------------------- ----------------------------------------------------------------------------------- ----------------------------------------------------------------------------------- ----------------------------------------------------------------------------------- ----------------------------------------------------------------------------------- ----------------------------------------------------------------------------------- ----------------------------------------------------------------------------------- ----------------------------------------------------------------------------------- ----------------------------------------------------------------------------------- -- this letter responds to your authorized representative’s letter dated date requesting a ruling that pursuant to revproc_2001_38 2001_1_cb_1335 the qualified_terminable_interest_property qtip_election made with respect to trust c is a nullity for federal gift estate and generation-skipping_transfer gst tax purposes and rulings regarding the gift estate and gst tax consequences to spouse upon the termination of trust c the facts and representations submitted are summarized as follows on date decedent executed trust a revocable_trust and a will decedent’s will provided that all remaining property other than his personal tangible_property is plr-124603-15 devised to the successor trustee of trust the successor trustee is to hold administer and distribute the property in accordance with the provisions of trust article viii of trust provides that upon decedent’s death the trustee is to divide trust into two separate shares marital share and trust b the marital share is to be a fraction of trust the numerator of the fraction is the maximum available marital_deduction amount allowable to the estate reduced by the amount needed to increase decedent’s taxable_estate to the largest amount that after allowing for the unified_credit against the federal estate_tax will result in the smallest federal estate_tax being imposed on the estate the denominator of the fraction is equal to the value of the trust estate as finally determined for estate_tax purposes trust b is to be comprised of the balance of the trust estate article viii of trust further provides that marital share is to be further divided into two trusts trust c-1 and trust c trust c-1 is to be a fraction of trust the numerator of the fraction is equal to decedent’s available gst_exemption minus the amount allocated to trust b the denominator of the fraction is equal to the value of the trust estate as finally determined for estate_tax purposes trust c is to be a fraction of trust the numerator of the fraction is equal to the marital share numerator minus the amount of the trust c-1 numerator the denominator of the fraction is equal to the value of the trust estate as finally determined for estate_tax purposes article ix of trust provides in relevant part that the trustee is to pay to or apply for the benefit of any of decedent’s issue such sums from the net_income and or principal of trust b in such shares and proportions as in its sole discretion are advisable for the medical_care education support and maintenance of decedent’s issue article ix of trust provides in relevant part that when decedent’s youngest child reaches age the trustee is to divide trust b as then constituted into equal separate shares so as to provide one share for each then living child of decedent and one share for each deceased child of decedent who shall leave issue then living article ix of trust provides in relevant part that after the division into shares for children all the net_income from each share so provided for a living child of decedent is to be paid in convenient installments to or applied for the benefit of the child until complete distribution of the share as herein provided article x of trust provides that commencing with the date of decedent’s death the trustee is to pay or apply for the benefit of spouse during her lifetime all the net_income from trust c for each tax_year of trust c payable in convenient installments but no less frequently than quarter-annually any accrued and undistributed_income at the death of spouse is to be paid to her personal_representatives plr-124603-15 article x of trust provides that the trustee may pay to or apply for the benefit of spouse such sums from the principal of trust c as in its sole discretion shall be necessary or advisable from time to time for the medical_care education support and maintenance in reasonable comfort of spouse taking into consideration any other income or resources of spouse known to the trustee article x of trust provides that upon the death of spouse the entire remaining principal of trust c is to be paid over conveyed and distributed to or in trust for such appointee or appointees from among decedent’s issue or estate in the manner and in the proportions as spouse may appoint in and by the last will of spouse making specific reference to the general_power_of_appointment herein conferred upon spouse in default of the exercise of this power_of_appointment by spouse or insofar as any part of trust c is not effectively appointed then upon the death of spouse the entire remaining principal of trust c is to be held and administered or distributed in whole or in part as if it had been an original part of trust b article xi of trust provides that commencing with the date of decedent’s death the trustee is to pay or apply for the benefit of spouse during her lifetime all the net_income from trust c-1 for each tax_year of trust c-1 payable in convenient installments but no less frequently than quarter-annually any accrued and undistributed_income at the death of spouse is to be paid to her personal_representatives article xi of trust provides that the trustee may pay to or apply for the benefit of spouse such sums from the principal of trust c-1 as in its sole discretion shall be necessary or advisable from time to time for the medical_care education support and maintenance in reasonable comfort of spouse taking into consideration any other income or resources of spouse known to the trustee article xi of trust provides that upon the death of spouse the entire remaining principal of trust c-1 is to be added to and become part of trust b and is to be held and administered or distributed in whole or in part as if it had been an original part of trust b decedent died on date survived by spouse and two children from a prior marriage decedent’s youngest child has not yet reached age trust b_trust c and trust c-1 are administered in state the executor of decedent's_estate timely filed a form_706 united_states estate and generation-skipping_transfer_tax return the executor listed trust c and trust c-1 on schedule m of form_706 and by doing so was deemed to have made the qtip_election with respect to those trusts plr-124603-15 state statute provides that a noncharitable irrevocable_trust may be terminated upon consent of all beneficiaries if the court concludes that continuance of the trust is not necessary to achieve any material purpose of the trust a noncharitable irrevocable_trust may be modified upon consent of all of the beneficiaries if the court concludes that modification is not inconsistent with a material purpose of the trust state statute provides that upon termination of a_trust under state statute the trustee shall distribute the trust property as ordered by the court on date the trustee spouse and decedent’s children entered into a settlement agreement to terminate trust c and trust c-1 upon termination spouse will be paid dollar_figurea in cash and securities which represents the liquid_assets of trust in exchange the trustee agreed to pay a percentage of spouse’s income_tax_liability if any with respect to the distribution and any gift_taxes payable under sec_2519 if any with respect to the distribution upon termination spouse will be treated as deceased for all purposes and the remaining assets of trust c and trust c-1 will be distributed to trust b on the same date the trustee spouse and decedent’s children petitioned probate_court to approve the termination of trust c and trust c-1 and the distribution of dollar_figurea to spouse and the remaining property of the trusts to trust b on date probate_court concluded that the standard for termination of the trusts under state statute was met and continuance of trust c and trust c-1 was not necessary to achieve any material purposes of the trusts which was to provide for spouse and decedent’s children probate_court ordered that trust c and trust c-1 shall terminate and the assets would be distributed pursuant to the settlement agreement this private_letter_ruling request is limited to the tax consequences to trust c and spouse as a result of the termination of trust c you have requested the following rulings since trust c qualifies for the marital_deduction pursuant to sec_2056 pursuant to revproc_2001_38 the qtip_election made with respect to trust c is a nullity for purposes of sec_2044 sec_2056 sec_2519 and sec_2652 the termination of spouse’s interest in trust c will result in an inter_vivos release of her testamentary general_power_of_appointment however the amount_of_the_gift is offset by the value of consideration received by spouse for the exchange under sec_2512 plr-124603-15 for purposes of the gst tax spouse will not be treated as the transferor of trust c ------------------------------------------------------------------------------------------------- law and analysis ruling sec_2001 of the internal_revenue_code imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2056 provides that except as limited by sec_2056 the value of the taxable_estate is to be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse but only to the extent that such interest is included in determining the value of the gross_estate sec_2056 provides the general_rule that a marital_deduction is not allowed for an interest passing to the surviving_spouse that is a terminable_interest an interest is a terminable_interest if the interest passing to the surviving_spouse will terminate or fail on the lapse of time or on the occurrence of an event or contingency or on the failure of an event or contingency to occur and on termination an interest in the property passes to someone other than the surviving_spouse sec_2056 provides that in the case of an interest in property passing from the decedent if the surviving_spouse is entitled_for_life to all the income from the entire_interest or all the income from a specific_portion thereof payable annually or at more frequent intervals with power in the surviving_spouse to appoint the entire_interest or such specific_portion exercisable in favor of such surviving_spouse or of the estate of such surviving_spouse or in favor of either whether or not in each case the power is exercisable in favor of others and with no power in any other person to appoint any part of the interest or such specific_portion to any person other than the surviving_spouse -- a the interest or such portion thereof so passing shall for purposes of sec_2056 be considered as passing to the surviving_spouse and b no part of the interest so passing shall for purposes of sec_2056 be considered as passing to any person other than the surviving_spouse this paragraph shall apply only if such power in the surviving_spouse to appoint the entire_interest or such specific_portion thereof whether exercisable by will or during life is exercisable by such spouse alone and in all events sec_2056 provides that for purposes of sec_2056 qtip is treated as passing to the surviving_spouse and no part of the property is treated as passing to any person other than the surviving_spouse under sec_2056 qtip is property which passes from the decedent in which the surviving_spouse has a qualifying_income_interest_for_life and to which an election under sec_2056 applies plr-124603-15 sec_2056 provides that the election to treat property as qtip under sec_2056 is made by the executor on the return of tax imposed by sec_2001 the election once made is irrevocable sec_2044 and b provides generally that the value of the gross_estate includes the value of any property in which the decedent had a qualifying_income_interest_for_life and with respect to which a deduction was allowed for the transfer of the property to the decedent under sec_2056 sec_2519 and b provide in part that any disposition of all or part of a qualifying_income_interest_for_life in any property with respect to which a deduction was allowed under sec_2056 is treated as a transfer of all interests in the property other than the qualifying_income interest sec_2652 provides that in the case of property subject_to an election under sec_2056 the surviving_spouse will be treated as the transferor of the property for generation-skipping_transfer_tax purposes in the absence of a reverse_qtip_election under sec_2652 in general under revproc_2001_38 a qtip_election under sec_2056 will be treated as null and void for purposes of sec_2044 sec_2056 sec_2519 and sec_2652 where the election was not necessary to reduce the estate_tax liability to zero based on values as finally determined for federal estate_tax purposes the revenue_procedure provides an example where a qtip_election was made when the taxable_estate before allowance of the marital_deduction was less than the applicable_exclusion_amount under sec_2010 another example set forth in the revenue_procedure is where the decedent's will provides for a credit_shelter_trust to be funded with an amount equal to the applicable_exclusion_amount under sec_2010 with the balance of the estate passing to a marital trust intended to qualify under sec_2056 the estate makes qtip elections with respect to both the credit_shelter_trust and the marital trust the qtip_election for the credit_shelter_trust was not necessary because no estate_tax would have been imposed whether or not the qtip_election was made for that trust see revproc_2001_38 sec_2 in this case based on the facts submitted and representations made the qtip_election with respect to trust c was not necessary to reduce the estate_tax liability to zero that is the estate_tax liability would have been zero whether or not the election was made with respect to trust c accordingly we rule that the qtip_election with respect to trust c is null and void for purposes of sec_2044 sec_2056 sec_2519 and sec_2652 the property held in trust c will not be includible in the gross_estate of spouse under sec_2044 and spouse will not be treated as making a gift under sec_2519 if spouse disposes of the income_interest with respect to that property plr-124603-15 further we rule that the qtip_election will not cause spouse to be treated as the transferor of the property in trust c for generation-skipping_transfer_tax purposes under sec_2652 however as will be discussed in further detail in the discussion of ruling spouse’s release of her general_power_of_appointment will cause her to be treated as the transferor of the property in trust c for generation-skipping_transfer_tax purposes under sec_2652 ruling sec_2501 imposes a gift_tax for each calendar_year on the transfer of property by gift during the year by an individual sec_2511 provides that the gift_tax shall apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2512 provides that if the gift is made in property the value thereof at the date of the gift is considered the amount_of_the_gift sec_2512 provides that where property is transferred for less than an adequate_and_full_consideration in money_or_money's_worth the amount by which the value of the property exceeded the value of the consideration shall be deemed a gift sec_2514 provides that the exercise or release of a general_power_of_appointment created after date is deemed a transfer of property by the individual possessing such power sec_2514 provides in relevant part that for purposes of sec_2514 the term general_power_of_appointment means a power which is exercisable in favor of the decedent his estate his creditors or the creditors of his estate sec_25_2512-8 of the gift_tax regulations provides in relevant part that transfers reached by the gift_tax are not confined to those only which being without a valuable consideration accord with the common_law concept of gifts but embrace as well sales exchanges and other dispositions of property for a consideration to the extent that the value of the property transferred by the donor exceeds the value in money_or_money's_worth of the consideration given therefor however a sale exchange or other transfer of property made in the ordinary course of business a transaction which is bona_fide at arm's length and free from any donative_intent will be considered as made for an adequate_consideration in money_or_money's_worth sec_25_2514-3 provides in part that a release of a power_of_appointment need not be formal or express in character for example the failure to plr-124603-15 exercise a general_power_of_appointment created after date within a specified time so that the power lapses constitutes a release of the power upon the termination of spouse’s interest in trust c spouse released her general_power_of_appointment under sec_2514 pursuant to sec_2514 the release of this general_power_of_appointment is deemed a taxable transfer by spouse of the value of the trust c assets at the time of the release accordingly based upon the facts and representations made we rule that the termination of spouse’s interest in trust c will result in an inter_vivos release of her testamentary general_power_of_appointment further we rule that pursuant to sec_2512 where spouse releases her general power and transfers the assets of trust c for less than an adequate_and_full_consideration in money_or_money's_worth the amount by which the value of the trust c property exceeded the value of the consideration that spouse received shall be deemed a gift accordingly only the excess of the fair_market_value of the trust c assets at the time of the release over the value of the consideration received therefor by spouse would be deemed a taxable gift spouse requested a ruling that the amount_of_the_gift will be offset by the value of consideration received by spouse for the exchange under sec_2512 the value of this gift is a question of fact and the service does not rule on such factual determinations see dollar_figure of revproc_2015_1 2015_1_irb_1 ruling sec_2652 provides in relevant part that the term transferor means a in the case of any property subject_to the tax imposed by chapter the decedent and b in the case of any property subject_to the tax imposed by chapter the donor an individual shall be treated as transferring any property with respect to which such individual is the transferor in this case we have previously ruled that spouse made a taxable gift equal to the excess of the fair_market_value of the trust c assets at the time of the release of spouse’s general_power_of_appointment over the value of the consideration received by spouse accordingly based on the facts submitted and the representations made we conclude that spouse is the transferor of trust c for gst purposes to the extent that she made a taxable gift in accordance with the power_of_attorney on file with this office we have sent a copy of this letter to your authorized representatives except as expressly provided herein we neither express nor imply any opinion concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter plr-124603-15 --------------------------------------------------------------------------------------------------- the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely lorraine e gardner lorraine e gardner senior counsel branch office of the associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter
